Citation Nr: 0024344	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-10 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sore right knee.

2.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from September 1956 to May 
1964 and from June 1969 to November 1977.  The DD Form 214 in 
a977 reflects over 21 years of active service.  

In a November 1996 rating decision, the RO, inter alia, 
denied entitlement to service connection for a fracture of 
tooth number 8, sore right knee and lower back and hip pain.  
The RO granted service connection for residuals of a fracture 
of the left tibia and fibula/dislocation of the left ankle 
and vertigo with claimed tinnitus, each rated as 
noncompensably disabling, and a left knee disorder, rated as 
10 percent disabling.  A statement of the case was issued in 
October 1998.  By statements received in November 1998 and 
February 1999 and on his May 1999 VA Form 9, the veteran 
perfected the appeal associated with the service connection 
claims for right knee and lower back disorders.  Reference to 
the increased rating matters was not made.  Given the 
foregoing, the issues on appeal before the Board of Veterans' 
Appeals (Board) are as stated on the title page. 


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently has a right knee disability.

2.  There is no medical evidence of an etiological nexus 
between the veteran's current low back disorder and service. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he received treatment for pain of 
the right knee during service.  He also asserts because 
service connection for degenerative disease of the left knee 
is in effect, service connection for his lower back and right 
knee disorders is also warranted.  

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service.  38 C.F.R. 
§§ 3.303, 3.306 (1999).  

Under 38 C.F.R. § 3.310(a) (1999), secondary service 
connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

However, the threshold question that must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  Although a claim need not be conclusive 
to be well grounded, it must be accompanied by evidence.  The 
veteran must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998).

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
A claim for secondary service connection, like all claims, 
must be well grounded too.  38 U.S.C.A. § 5107(a).

Review of the evidence shows that the veteran's claims are 
not well grounded.  The medical evidence does not establish 
that the veteran currently has a right knee disability or 
tend to create an etiological nexus between the veteran's 
service and his current lower back disorder.

For the right knee disorder, the Board acknowledges that 
service medical records show in 1976 the veteran complained 
of a minor abrasion of the right patella and on his 
retirement Report of Medical History he indicated that he had 
received treatment for sore knees due to excessive running.  
However, the records do not document any chronic disability 
of the right knee.  In spite of the veteran's notation, on 
retirement examination in 1977 clinical evaluation was 
normal.  Additionally, the post-service medical reports do 
not show a diagnosis of a right knee disability.  The reports 
primarily note complaints associated with the service-
connected left knee disability.  The evidence shows that the 
veteran seeks to well ground his claim upon the fact that he 
noted soreness of the knees during service and upon his 
current allegation of having right knee pain.  However, that 
is not enough under 38 U.S.C.A. § 5107(a).  See Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997); Caluza, supra.  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
veteran is not competent to render such a diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Even when 
presuming that the veteran has soreness of the right knee and 
experienced soreness of that same knee during service, pain 
cannot, without connection to an underlying condition and a 
medical nexus to service, warrant service connection.  Id.; 
see also Hodges v. West, 13 Vet. App. 287 (2000).  Thus, the 
veteran's claim is denied.

For the low back disorder, the Board acknowledges that 
current diagnoses of back pain and degenerative disc disease 
of the lumbar spine have been made.  Additionally, service 
medical records show in June 1975 the veteran complained of 
constant back pain.  However, the medical evidence does not 
tend to create an etiological nexus between the veteran's 
current low back disorder and service.  The evidence does not 
indicate that the veteran's in-service complaints resulted in 
chronic disability.  On retirement examination in 1977, 
clinical evaluation was normal and on the Report of Medical 
History the veteran denied having recurrent back pain.  
Additionally, there is no competent evidence of record 
suggesting that the disability manifested to a compensable 
degree within a year after service or indicating a nexus 
between any events of service and his current diagnoses.  VA 
outpatient treatment reports show in 1994 the veteran 
complained of lower back pain and diagnoses of back pain and 
probable back pain secondary to degenerative joint disease 
were made.  The reports thereafter show continued treatment 
and that in 1996 a diagnosis of degenerative disc disease was 
made.  Not one of the reports however references service.  In 
the absence of any competent medical evidence etiologically 
relating the present disorder to service, the claim is not 
well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board also acknowledges the veteran's assertion which 
relates his back disorder to his service-connected left ankle 
and knee disabilities.  On VA examination in 1998, the 
veteran attributed his low back pain to his left ankle 
disability and a diagnosis of mechanical low back pain-mild 
was recorded.  Nonetheless, there is no competent medical 
evidence etiologically relating either the veteran's service-
connected left ankle or left knee disability to his 
nonservice-connected lower back disability.  And, as 
previously indicated, the veteran is not competent to render 
such opinion.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
Thus, his claim is not well grounded.  

Review of the record shows that the veteran has been apprised 
of evidence needed to complete his application.  38 U.S.C.A. 
§ 5103(a) (West 1991).  Where the veteran has failed to 
submit a well grounded claim, his appeal fails as to that 
claim, and the VA is under no duty to assist him in any 
further development of that claim.  38 U.S.C.A. § 5107(a); 
Morton v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 
F.3d. 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a).  The 
appeal is denied.


ORDER

Entitlement to service connection for a sore right knee is 
denied.

Entitlement to service connection for a lower back disorder 
is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

